DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/14/18.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 15 properly ends with a “.” A new blank line should be inserted after the “.” (last line) in claim 15 to clearly distinguish claims 15 and 16.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/20, 8/13/20, 4/1/19, 2/26/19, 10/9/18 has been considered by the examiner.

Allowable Subject Matter
Claims 1-17 are allowed.

Claims 1-17 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … based on (i) the TTI having a time duration of two includes three symbols, (ii) a demodulation reference signal (DMRS) not being mapped to any of the two symbols in the TTI, and (iii) the DMRS being mapped to another TTI that is subsequent in time to the TTI: mapping the HARQ-ACK to an initial symbol among the two symbols in the TTI, in descending order of frequency from a resource element (RE) of a highest frequency index for the initial symbol; and mapping the RI to a last symbol among the two symbols in the TTI, in descending order of frequency from an RE of a highest frequency index for the last symbol…in combination with other limitations recited as specified in Claim 1.

The first closest prior art of record is HUAWEI HISILICON: "sUCI on sPUSCH”, 3GPP DRAFT; R1 -1611162, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE (as disclosed in the IDS). Huawei teaches a method of transmitting uplink (UL) control information the UL control information comprising (i) hybrid automatic retransmission request- acknowledgement/non-acknowledgement (HARQ-ACK), and (ii) a rank indicator (RI) and transmitting the UL control information to a base station (BS), using the radio resource to which the UL control information is mapped in the TTI, wherein mapping, in both the time domain and the frequency domain (Huawei, [0092], candidate methods for UCI with the sUCI transmitted including RI and HARQ-ACK).  The TTI having a time duration of two symbols (Huawei [0092], sUCI mapping for transmission duration based on 2 symbols). Huawei does not teach based on (i) the TTI having a time duration of two includes three symbols, (ii) a demodulation reference signal (DMRS) not being mapped to any of the two symbols in the TTI, and (iii) the DMRS being mapped to another TTI that is subsequent in time to the TTI: mapping the HARQ-ACK to an initial symbol among the two symbols in the TTI, in descending order of frequency from a resource element (RE) of a highest frequency index for the initial symbol; and mapping the RI to a last symbol among the two symbols in the TTI, in descending order of frequency from an RE of a highest frequency index for the last symbol.

The second closest prior art of record is Takeda et al (Pub No: 2019/0036676). Takeda teaches a method of transmitting uplink (UL) control information the UL control information comprising (i) hybrid (Takeda, [0062][0079][0149], selecting a configuration for PUSCH  where the configuration comprises order of mapping to a UL resource, location where DMRS is mapped, SRS is mapped and UCI (RI, HARQ-ACK) mapping rule).  Takeda does not teach based on (i) the TTI having a time duration of two includes three symbols, (ii) a demodulation reference signal (DMRS) not being mapped to any of the two symbols in the TTI, and (iii) the DMRS being mapped to another TTI that is subsequent in time to the TTI: mapping the HARQ-ACK to an initial symbol among the two symbols in the TTI, in descending order of frequency from a resource element (RE) of a highest frequency index for the initial symbol; and mapping the RI to a last symbol among the two symbols in the TTI, in descending order of frequency from an RE of a highest frequency index for the last symbol.
For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sahlin et al (Pub No: 2019/0190663) ([0021]-[0031], Fig 31)
Zhao et al (Pub No: 2019/0199468) ([0158])



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469